DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 07-02-2021, Applicants amended claims 5, 7-8, 10, 15-16 and 19 and cancelled claims 1-4, 9, 18 and 21-23 in the response filed 10-04-2021.
Claim(s) 5-8, 10-17 and 19-20 are pending examination.

Response to Arguments
Applicants’ amendments to claims 2, 9, 13 and 16 has overcome the previous 35 USC § 112 claim rejections, as set forth in pages 3-4 of the 07-02-2021 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 5-8, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 5 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 5, a first light-emitting device emitting light of a first color and a second light-emitting device emitting light of a second color, the first color being different from the second color, wherein, the first light-emitting device and the second light-emitting device each comprise a first electrode, an organic light-emitting layer and a second electrode sequentially disposed on a substrate, wherein the first electrode comprises a reflecting layer, a transparent insulating layer and a transparent contact layer sequentially arranged on the substrate; and the second electrode is a semi-transparent electrode; a first cavity is formed between the second electrode of the first light-emitting device and the reflecting layer of the first light-emitting device, and a second cavity is formed between the second electrode of the second light-emitting device and the reflecting layer of the second light-emitting device; and the first cavity of the first light-emitting device has a first cavity length corresponding to a wavelength of light of the first color, the second cavity of the second light-emitting device has a second cavity length corresponding to a wavelength of light of the second color, and the first cavity length is different from the second cavity length, wherein every two adjacent light-emitting device emitting light of different colors of the plurality of light emitting devices are provided a gap region therebetween, the two transparent insulating layers of the two adjacent light-emitting devices extended to the gap region and connected at the gap region to form a step structure; a support film is provided in a thicker transparent insulating layer of the two transparent insulating layers at the gap region, and the support film has a density greater than a density of a region of the thicker transparent insulating layer other than the support film.
Claims 6-8 and 10-15 are allowed, because they depend from the allowed claim 5.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, 
forming a first reflecting layer of the first light-emitting device and a second reflecting layer of the second light-emitting device on a substrate; forming a transparent first insulating layer of the first light-emitting device and a transparent second insulating layer of the second light-emitting device on the first reflecting layer and the second reflecting layer, respectively; forming a transparent first contact layer of the first light-emitting device and a transparent second contact layer of the second light-emitting device on the transparent, first insulating layer and the transparent second insulating layer, respectively; forming a first organic light-emitting layer of the first light-emitting device and a second organic light-emitting layer of the second light-emitting device on the transparent first contact layer and the transparent second contact layer, respectively; and forming a second electrode of the first light-emitting device and a second electrode of the second light-emitting device on the first organic light-emitting layer and the second organic light-emitting layer, respectively, such that ¢se-s first cavity is formed between the second electrode and the first reflecting layer of the first light-emitting device, a second cavity is formed between the second electrode and the second reflecting layer of the second light-emitting device, and a first cavity length of the first cavity corresponding to a wavelength of light of the first color is different from a second cavity length of the second cavity corresponding to a wavelength of light of the second color, wherein, forming the first reflecting layer of the first light-emitting device and the second reflecting layer of the second light-emitting device on the substrate by a single patterning process, such that the first reflecting layer and the second reflecting layer are spaced apart from each other to form a gap region between the first light-emitting device and the second light-emitting device, and wherein the forming the transparent first insulating layer of the first light-emitting device and the transparent second insulating layer of the second light-emitting device on the first reflecting layer and the second reflecting layer respectively comprises: forming a first insulating film on the first reflecting layer, the second reflecting layer and the gap region such that the first insulating film is provided with a groove at the gap region; forming a support film in the groove by a plasma enhanced chemical vapor deposition process; and forming a second insulating film on the first insulating film of the second light-emitting device and the support film by a patterning process, wherein an orthogonal projection of the second insulating film on the substrate does not overlap an orthogonal projection of the first reflecting layer on the substrate.
Claims 17 and 19 are allowed, because they depend from the allowed claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895